In an action to *893foreclose a tax lien by one of several holders of mortgage certificates, another of the holders of said mortgage certificates, who is also the seller and distributor thereof, counterclaims and asks for judgment declaring that plaintiff holds the tax lien for the benefit of all of the holders of certificates, upon the theory that the various holders owed a fiduciary relationship one to the other. A motion to strike out the counterclaim was denied. This was error. The purchasers of such mortgage certificates are strangers to one another and are not bound one to the other by any fiduciary relationship. Order reversed on the law, with ten dollars costs and disbursements, and motion to strike out counterclaim of defendant Westchester Trust Company granted. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.